Citation Nr: 0906742	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for left knee 
osteochondritis dissecans, with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1971 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  As support for his claim, the Veteran testified 
at a 
video-conference hearing in January 2009.  The undersigned 
Veterans Law Judge (VLJ) of the Board presided.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Before addressing the claim on appeal, the Board finds that 
additional development is required.  

The Veteran filed a claim in January 2004 for a rating higher 
than 10 percent for his service-connected left knee 
disability.  He testified during his January 2009 hearing 
that his left knee disorder has gotten noticeably worse over 
the last couple of years.  
He is not appealing his initial rating assigned in a previous 
rating decision, so the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, that said, the Court recently held that 
in determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so in this case, January 2003 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

This appeal has been ongoing for several years, and so, 
another VA examination is needed to determine the current 
severity of the Veteran's left knee disability.  Although 
there was a rather recent July 2007 VA examination, that 
evaluation primarily assessed the severity of his right knee 
disability, also service connected.  That examination failed 
to assess the severity of his left knee disability, the one 
at issue in this appeal, especially for range of motion and 
instability/subluxation.  This additional information is 
needed because arthritis is already service connected as a 
component of the veteran's left knee disability, and he 
alleged during his hearing that he also has instability in 
this knee - which, if indeed true, provides a basis for 
assigning a separate rating for the instability.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9- 98 (August 14, 1998).

The Veteran's last VA compensation examination adequately 
assessing the severity of his left knee disability was in 
August 2004, so over four years ago.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  

In fact, the Veteran's recent VA treatment records show a 
decrease in his range of motion in comparison to what it was 
during his last VA examination for his left knee.  Of note, 
in August 2004 the VA examiner determined the Veteran had 
range of motion in his left knee from 0 degrees of extension 
to 100 degrees of flexion.  Normal range of motion is from 0 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  But his 
more recent VA treatment records dated in August 2006 show a 
decrease to 5 degrees of extension and 80 degrees of flexion; 
in January 2007 range of motion was 0 degrees of extension 
and 90 degrees of flexion; and in April 2007 there was 5 
degrees of extension and 85 degrees of flexion.  Moreover, 
although an aberrant finding, a February 2007 VA treatment 
record noted flexion in the knees even worse - limited to 45 
degrees bilaterally.  So the Veteran's left knee flexion has 
dramatically decreased since the last VA examination of 
this knee.

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Schedule the Veteran for another VA examination to 
assess the current severity of his left knee disability.  
He is hereby advised that failure to report for this 
scheduled VA examination, without good cause, may have 
adverse consequences on his claim.  The examination 
should include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including a complete 
copy of this remand, must be made available for review 
of the Veteran's pertinent medical and other history.  
The examiner should specifically indicate whether the 
Veteran has instability in his left knee (that is, in 
addition to the osteoarthritis already service 
connected); and if there is instability/subluxation, the 
examiner should indicate whether it is slight, moderate 
or severe.  Also indicate the range of motion in this 
knee, specifying normal range of motion, and whether 
there is additional functional impairment due to 
pain/painful motion, weakness, premature/excess 
fatigability, and incoordination - including additional 
limitation of motion above and beyond that objectively 
shown during prolonged, repetitive use of this knee or 
when the veteran's symptoms are most problematic 
("flare ups").



2.	Then readjudicate the claim in light of any 
additional evidence.  If the claim is not granted to the 
Veteran's satisfaction, send him another supplemental 
statement of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


